                          Case 1:19-cv-00270-DAD-BAM Document 62 Filed 03/01/21 Page 1 of 5


                      1   Donald E. J. Kilmer, Jr. [SBN: 179986]
                      2   Email: don@dklawoffice.com
                          Jessica L. Danielski [SBN: 308940]
                      3   Email: jessica@dklawoffice.com
                      4   LAW OFFICES OF DONALD KILMER, APC
                          14085 Silver Ridge Road
                      5
                          Caldwell, Idaho 83607
                      6   Voice: (408) 264-8489
                      7
                          Jason Davis [SBN: 224250]
                      8   Email: jason@calgunlawyers.com
                      9   THE DAVIS LAW FIRM
                          27201 Pureta Real, Suite 300
                     10
                          Mission Viejo, California 92691
                     11   Voice: (949) 436-4867
                     12
                          Fax: (888) 624-4867

                     13   Attorneys for Plaintiffs
                     14   JANE ROE #1, et al.
                     15
                                                      UNITED STATES DISTRICT COURT
                     16
                                                    EASTERN DISTRICT OF CALIFORNIA
                     17
                     18                               )
                          JANE ROE #1; JANE ROE #2; JOHN
                                                      )                 Case No.: 1:19-CV-270-DAD-BAM
                     19   DOE #1; JOHN DOE #2; JOHN DOE
                                                      )
                          #3; JOHN DOE #4; JOHN DOE #5;                 RENEWED STIPULATION TO
                     20                               )                 MODIFY SUPPLMENTAL
                          JOHN DOE #6; SECOND                           SCHEDULING ORDER (Doc 053)
                     21   AMENDMENT FOUNDATION, INC., )
                                                      )                 (Denied without prejudice Doc 060)
                     22
                                    Plaintiffs,       )
                     23                               )
                     24        vs.                    )
                                                      )
                     25                               )
                          UNITED STATES OF AMERICA;
                     26   UNITED STATES DEPARTMENT OF )
                          JUSTICE; FEDERAL BUREAU OF  )
                     27                               )
                          INVESTIGATION; BUREAU OF
                     28   ALCOHOL, TOBACCO, FIREARMS )
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                    1
Road, Caldwell, ID
Vc: 408/264-8489          Stipulation/Order Schedule Modification                Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 62 Filed 03/01/21 Page 2 of 5


                      1   AND EXPLOSIVES; WILLIAM P.                )
                      2   BARR (U.S. Attorney General),             )
                          CHIRISTOPHER A. WRAY (Director,           )
                      3   Federal Bureau of Investigation);         )
                      4   REGINA LOMBARDO (Acting Deputy            )
                          Director, Bureau of Alcohol, Tobacco,     )
                      5
                          Firearms and Explosives); XAVIER          )
                      6   BECERRA (California Attorney              )
                      7   General),                                 )
                                                                    )
                      8                    Defendants.              )
                      9                                             )
                     10
                             The parties, by and through counsel, stipulate to an adjustment of the
                     11
                     12   current scheduling order (Doc 053) for cross-motions for summary
                     13
                          judgment and renew their request after the Court denied the motion
                     14
                     15   without prejudice (Doc 060). Good cause for modifying the scheduling
                     16
                          order [Fed. R. Civ. P. 16(b)(4)], and a request that the court consent to
                     17
                     18   the change is as follows:
                     19
                              1.) There is no hearing currently set, and no party is prejudiced by this
                     20
                     21           modification.
                     22
                              2.) The request was made after a meet and confer email was sent to
                     23
                     24           the Defendants’ counsel on February 20, 2021 recounting an
                     25
                                  unexpected surge of responsibilities on Plaintiffs counsel’s time
                     26
                     27           (who is a solo practitioner):
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                    2
Road, Caldwell, ID
Vc: 408/264-8489          Stipulation/Order Schedule Modification            Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 62 Filed 03/01/21 Page 3 of 5


                      1               a. Plaintiffs’ counsel is working on another Motion for Summary
                      2
                                           Judgment (with local Idaho Counsel) in a matter pending in
                      3
                      4                    Idaho District Court. That motion was set with due dates for
                      5
                                           briefing that significantly overlap the timing on this case.
                      6
                      7                    The scheduling order in the Idaho case was set after the
                      8
                                           scheduling order in this case.
                      9
                     10               b. Plaintiffs’ counsel is contracted to edit the 3d edition of a law
                     11
                                           school casebook Firearms Law and the Second Amendment,
                     12
                     13                    Regulation, Rights, and Policy (2d Ed.), by Johnson, Kopel,
                     14
                                           Mocsary, O’Shea. [Publisher Wolters Kluwer]. First drafts
                     15
                     16                    for the first half of the book are due on March 1, 2021.
                     17
                                      c. Plaintiffs’ counsel also teaches law school at Lincoln Law
                     18
                     19                    School of San Jose and was drafted (last minute) to teach a
                     20
                                           course in Legal Writing from the end of January through end
                     21
                     22                    of February. This was in addition to his regular duties as the
                     23
                                           Constitutional Law professor, and Assessment Coordinator of
                     24
                     25                    the school.
                     26
                     27
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                     3
Road, Caldwell, ID
Vc: 408/264-8489          Stipulation/Order Schedule Modification               Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 62 Filed 03/01/21 Page 4 of 5


                      1               d. Plaintiffs’ counsel also sat for the lawyer’s test of Idaho Bar
                      2
                                           Exam on Tuesday, February 23, 2021. 1
                      3
                      4       3.) After recounting this set of circumstances to Defense counsel, and
                      5
                                  requesting a two-week extension, Defense counsel for California
                      6
                      7           and the Federal defendants graciously consented to the delay, but
                      8
                                  due to conflicts proposed a three-week extension.
                      9
                     10       The parties therefore request that the briefing schedule be modified as
                     11
                              follows:
                     12
                     13       Plaintiffs Motion for Summary Judgment                                    March 22, 2021
                     14
                              Defendants’ Cross-Motion for Summary Judgment.                            April 26, 2021
                     15       and Opposition
                     16
                              Plaintiffs’ Opposition to Defendants’ Cross-Motion                        May 17, 2021
                     17
                              and Reply
                     18
                     19       Defendants’ Reply                                                         Jun 7, 2021
                     20
                              And further request that other prior stipulations and orders remain in
                     21
                     22   full force and effect.
                     23
                          ////
                     24
                     25   ////
                     26
                     27
                          1 Both the Bar Exam and casebook work were known to Plaintiffs’ counsel at the time of the February
                     28   Status conference. The Idaho case Motion for Summary judgment added to the press of work but
 Donald Kilmer            could have been accommodated. The unexpected teaching assignment made the workload untenable.
 Attorney at Law
14085 Silver Ridge
                                                                          4
Road, Caldwell, ID
Vc: 408/264-8489          Stipulation/Order Schedule Modification                         Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 62 Filed 03/01/21 Page 5 of 5


                      1   SO STIPULATED.
                      2   Date: February 25, 2021                       Date: February 25, 2021
                      3
                          /s/ Donald Kilmer                              /s/ Nelson Richards
                      4
                          Attorney for the Plaintiffs                   Attorney for Defendant Becerra
                      5                                                 (Approved Feb. 25, 2021| L.R. 131(e))
                      6
                      7
                                                                        Date: February 25, 2021
                      8
                      9                                                 /s/ James Bickford
                     10
                                                                        Attorney for U.S. Defendants
                                                                        (Approved Feb. 25, 2021| L.R. 131(e))
                     11
                     12
                     13                                                 Order
                     14           Pursuant to the Parties stipulation, and good cause appearing, the Court hereby GRANTS
                     15   the request. The parties shall follow the briefing schedule as described below for the parties’ cross
                     16   motions for summary judgment. All other stipulations and orders remain in full force and effect.
                     17           Briefing Schedule for cross motions for summary judgment:
                     18       •   Plaintiffs Motion for Summary Judgment: March 22, 2021
                     19
                              •   Defendants’ Cross-Motion for Summary Judgment and Opposition: April 26, 2021
                     20
                              •   Plaintiffs’ Opposition to Defendants’ Cross-Motion and Reply: May 17, 2021
                     21
                     22       •   Defendants’ Reply: Jun 7, 2021

                     23
                     24   IT IS SO ORDERED.
                     25
                              Dated:      March 1, 2021                            /s/ Barbara    A. McAuliffe                   _
                     26
                                                                             UNITED STATES MAGISTRATE JUDGE
                     27
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                            5
Road, Caldwell, ID
Vc: 408/264-8489          Stipulation/Order Schedule Modification                          Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
